               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LUCILLE ANDERSON, et al.,               :
                                        :
       Plaintiff,                       :    CIVIL ACTION FILE NO.:
                                        :    1:20-cv-03263-MLB
vs.                                     :
                                        :
BRAD RAFFENSPERGER,                     :
in his official capacity as the Georgia :
Secretary of State, et al.,             :                                    :
                                        :
       Defendants.                      :
                                        :

      NOTICE OF FILING VOTING EQUIPMENT ALLOCATIONS
   BY COBB COUNTY BOARD OF ELECTIONS AND REGISTRATION

      Pursuant to the Court’s Order [Doc. 125] directing the county defendants to

file information relating to voting equipment allocation of each county ahead of the

November 3, 2020 General Election, including information about how those

allocations compare to the ones from the June, 9, 2020 Primary Elections, Defendant

Cobb County Board of Elections and Registration submits this Notice of Filing along

with the following attachments, which have already been provided to counsel for the

Plaintiffs via e-mail.

             1. A Microsoft Excel spreadsheet containing the Cobb County

      voting equipment allocation for the November 3, 2020 General
     Election, broken down by precinct, including the number of BMDs,

     poll pads, and active voters by precinct (attached as Exhibit A);

           2. A Microsoft Excel spreadsheet containing the Cobb County

     voting equipment allocation for the June 9, 2020 Primary Election,

     broken down by precinct, including the number of BMDs, poll pads,

     and active voters by precinct (attached as Exhibit B); and



     Respectfully submitted this 5th day of October, 2020.

                               HAYNIE, LITCHFIELD & WHITE, PC


                                     /s/Daniel W. White______
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Attorneys for Defendant Cobb County Board
                                     of Elections

222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com




                                        2
                             CERTIFICATE OF SERVICE

      I hereby certify that on October 5, 2020, I electronically filed the foregoing

NOTICE OF FILING VOTING EQUIPMENT ALLOCATIONS BY COBB

COUNTY BOARD OF ELECTIONS AND REGISTRATION with the Clerk of

Court using the CM/ECF system which will automatically send email notification of

such filing to the following attorneys of record:


                                       /s/Daniel W. White
                                       DANIEL W. WHITE
                                       Georgia Bar No. 153033
                                       Attorney for Defendant Cobb County Board
                                       of Elections

HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com
